Judgment modified by adding at the end thereof the following: “The foregoing, however, shall not be construed to require the defendant to efface or obliterate markings, including the word ' Ford,’ upon parts used by the defendant in the manufacture of its engines and apparatus, which markings, including the word ‘ Ford ’ were upon such parts when acquired by the defendant; and further, the foregoing shall not be construed to restrain or enjoin the defendant from truthfully stating in advertising -matter, or otherwise, that particular specified parts used by the defendant in the manufacture of its engines and apparatus are parts manufactured by the plaintiff, and that replacements of such specified parts are kept in stock by dealers in Ford parts.” And as so modified the judgment is affirmed, without costs of this appeal to either party. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.